DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on 10/20/2021 is acknowledged.
Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.

Claim Rejections - 35 USC § 112
Claims 1-14, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “at least one amplifier coupled to each of the plurality of EEG sensors” in line 4. It is unclear if there is one or more amplifiers coupled to each EEG sensor of the plurality of EEG sensors, or if there is one or more amplifiers coupled to the plurality of EEG sensors as a whole, and there is only one plurality of EEG sensors recited. For examination purposes, it will be interpreted as the former.

	Claim 27 recites the limitation “wherein a function of the frequency of the second oscillator is determined by dividing the frequency to produce a clock signal” in lines 1-2. An apparatus claim cannot contain a method step, so the scope of the claim is unclear. This limitation is interpreted as functional language. Additionally, the limitation is unclear because it merely states a function without providing any indication of how the function is performed or which structure performs the function.
	All other claims are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14, 27, and 28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites the limitation “a plurality of EEG sensors positioned on a layer of tissue” in line 2, which positively recites “a layer of tissue” and encompasses a human organism.
Claims 2-14, 27, and 28 are rejected by virtue of their dependence on claim 1.

Allowable Subject Matter
Claims 1-14, 27, and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose and would not have rendered obvious a system for monitoring EEG signals comprising: a plurality of EEG sensors positioned on a layer of tissue for capturing EEG signals of a patient; at least one amplifier coupled to each of the plurality of EEG sensors, wherein the at least one amplifier is configured to amplify the captured EEG signals; and a first oscillator configured to generate a synchronizing signal; wherein the at least one amplifier comprises: an input for receiving the synchronizing signal transmitted from the first oscillator; a second oscillator; an analog to digital converter coupled with the second oscillator and configured to digitize the captured EEG signals; and a microcontroller configured to control a frequency of the second oscillator and an operation of the analog to digital converter (ADC) based on the synchronizing signal.
US 2012/0238855 A1, hereinafter Lanning, discloses a system for monitoring EEG signals (abstract, wireless monitoring system 10) comprising: a plurality of EEG sensors positioned on a layer of tissue for capturing EEG signals of a patient (electrodes 12, para [0067]); at least one amplifier (remote circuitry 20 comprising instrument amplifier 20b, AD converter 30, inductive receive coil 14r, and microcontroller 20e) coupled to each of the plurality of EEG sensors (Fig. 2, para [0072]), wherein the at least one amplifier is configured to amplify the captured EEG signals (instrument amplifier 20b, para [0072]); and a first oscillator configured to generate a synchronizing signal (oscillator chip 68, para [0095]); wherein the at least one amplifier comprises: an input for receiving the synchronizing signal transmitted from the first oscillator (RF inductive receive coil 14r); an analog to digital converter 
Lanning does not expressly disclose wherein the at least one amplifier comprises a second oscillator, that the analog to digital converter is coupled with the second oscillator, and that the microcontroller is configured to control a frequency of the second oscillator and the operation of the analog to digital converter (ADC) based on the synchronizing signal.
NPL Document “Phase Locked Loop Circuits”, hereinafter Long, discloses circuitry comprising an element configured to generate a synchronizing signal (page 1, Fig. 1, signal has characteristics φin {phase in} and ωin {frequency in}), a second oscillator (page 1, Fig. 1, VCO {voltage controlled oscillator}), and an element configured to control a frequency of the second oscillator based on the synchronizing signal (page 1, Fig. 1, phase detector (PD), PD outputs V cont (control voltage) which adjusts a frequency of the second oscillator based on the difference between the synchronizing signal and the second oscillator’s signal). This circuit is a phase locked loop (PLL) which can be used to generate clock signals for digital systems (Long page 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lanning to include a second oscillator and have an element configured to control a frequency of the second oscillator and an operation of the analog to digital converter based on the synchronizing signal as a simple substitution of one element (Long’s PLL) for another (Lanning’s undisclosed clock signal generator) to obtain the predictable result of generating synchronized clock signals for use in circuits (Long page 1).
However, the prior art of record fails to disclose, and would not have made obvious, wherein the at least one amplifier comprises a second oscillator, that the analog to digital converter is coupled with the second oscillator, and that the microcontroller is configured to control a frequency of the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791